Order filed, February 13, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00961-CR
                                 ____________

                        ERIC GUY MARKLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No 8
                            Harris County, Texas
                       Trial Court Cause No. 1859025


                                      ORDER

      The reporter’s record in this case was due January 20, 2014. See Tex. R.
App. P. 35.1. On January 17, 2014, this court granted Sondra Humphrey’s
motion for extension of time to file the record until February 11, 2014. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Sondra Humphrey, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM